Exhibit 10.11

BJ’S RESTAURANTS, INC.

2005 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

(2012 BJ’s Gold Standard Stock Ownership Program)

This Restricted Stock Unit Agreement (this “AGREEMENT”), is made and entered
into as of the Grant Date specified in the Equity Award Certificate executed by
you and the Company which accompanies and comprises part of this Agreement (the
“CERTIFICATE”), by and between BJ’s Restaurants, Inc., a California corporation
(the “COMPANY”), and the Employee (“GRANTEE”) named in the Certificate.

Pursuant to the BJ’s Restaurants, Inc. 2005 Equity Incentive Plan, as amended or
restated from time to time (the “PLAN”), the administrator of the Plan (the
“Administrator”) has authorized the grant to Grantee of restricted stock units
(“RESTRICTED STOCK UNITS” or “AWARD”), upon the terms and subject to the
conditions set forth in this Agreement and in the Plan. Certain terms of your
Award are set forth in the Certificate. Capitalized terms not otherwise defined
herein shall have the meanings ascribed to them in the Plan. The Award
contemplated by this Agreement and related Certificate is made in connection
with your participation in the 2012 BJ’s Gold Standard Stock Ownership Program
(“GSSOP”).

NOW, THEREFORE, in consideration of the premises and the benefits to be derived
from the mutual observance of the covenants and promises contained herein and
other good and valuable consideration, the sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

1. BASIS FOR AWARD. This Award is made in accordance with Section 11 of the
Plan. The Grantee hereby receives as of the date hereof an Award of Restricted
Stock Units pursuant to the terms of this Agreement (the “Grant”).

2. UNITS AWARDED.

(a) The Company hereby awards to the Grantee, Restricted Stock Units for the
Hypothetical Number Of Shares set forth in the Certificate. Restricted Stock
Units are hypothetical Common Stock units having a value equal to the Fair
Market Value of an identical number of shares of the Company’s Common Stock.
Each restricted stock unit represents a right to receive one share of Common
Stock from the Company at the Payment Date set forth in the Certificate.

(b) The Company shall in accordance with the Plan establish and maintain a
Restricted Stock Unit Account for the Grantee, and such account shall be
credited for the number of Restricted Stock Units granted to the Grantee. The
Restricted Stock Unit Account shall be credited for any securities or other
property (including regular cash dividends) distributed by the Company in
respect of its Common Stock. Any such property shall be subject to the same
vesting schedule as the Restricted Stock Units to which they relate.

(c) Until the Restricted Stock Units awarded to the Grantee shall have vested
and become payable on the Payment Date specified in the Certificate, the
Restricted Stock Units and any related securities, cash dividends or other
property nominally credited to a Restricted Stock Unit Account may not be sold,
transferred, or otherwise disposed of and may not be pledged or otherwise
hypothecated.

3. VESTING. The Restricted Stock Units covered by this Agreement shall vest
subject to the Vesting Schedule and Criteria set forth in the Certificate. Upon
the occurrence of a Change in Control, the Restricted Stock may become 100%
vested as provided in the Plan. Except as otherwise provided in the GSSOP, if
the Grantee ceases Active Status for any other reason, the unvested Restricted
Stock Units shall be forfeited immediately.

4. PAYMENT. As soon as practicable after the Payment Date set forth in the
Certificate, payment shall be made in shares of Common Stock. If the Certificate
does not specify a Payment Date, the Payment Date shall be the Vesting Date. The
Administrator shall cause a stock certificate to be delivered to the Grantee
with respect to such shares free of all restrictions hereunder, except for
applicable federal securities laws restrictions. Any securities, cash dividends
or other property credited to the Restricted Stock Unit Account other than
Restricted Stock Units shall be paid in kind, or, in the discretion of the
Administrator, in cash.



--------------------------------------------------------------------------------

5. [Intentionally Omitted]

6. COMPLIANCE WITH LAWS AND REGULATIONS. The issuance of Shares upon vesting of
the Restricted Stock Units shall be subject to compliance by the Company and the
Grantee with all applicable requirements of securities laws, other applicable
laws and regulations of any stock exchange or interdealer quotation system on
which the Common Stock may be listed at the time of such issuance or transfer.
The Grantee understands that the Company is under no obligation to register or
qualify the Shares with the Securities and Exchange Commission (“SEC”), any
state securities commission or any stock exchange to effect such compliance.

7. TAX WITHHOLDING. The Grantee agrees that no later than the date as of which
the Restricted Stock Units vest, the Grantee shall pay to the Company (in cash
or to the extent permitted by the Administrator, Shares held by the Grantee
whose Fair Market Value on the day preceding the date the Restricted Stock Units
vests is equal to the amount of the Grantee’s tax withholding liability) any
federal, state or local taxes of any kind required by law to be withheld, if
any, with respect to the Restricted Stock Units for which the restrictions shall
lapse. Alternatively, the Company or its Affiliates shall, to the extent
permitted by law, have the right to deduct from any payment of any kind
otherwise due to the Grantee (including payments due when the Restricted Stock
Units vest) any federal, state or local taxes of any kind required by law to be
withheld with respect to the shares of Restricted Stock Units.

8. SECTION 409A LIMITATION. It is the parties intention that this arrangement
comply with Internal Revenue Code Section 409A. In the event the Administrator
determines at any time that this Restricted Stock Unit constitutes “nonqualified
deferred compensation” within the meaning of Section 409A of the Code,
notwithstanding any provision of the Plan or this Agreement to the contrary, the
Award shall satisfy the additional conditions applicable to nonqualified
deferred compensation under Section 409A of the Code. Therefore, unless the
parties explicitly agree that this provision is inapplicable, notwithstanding
anything to the contrary in this or any other agreement:

(a) A deferral election or second election or change in the time or form of
benefit payments that would violate Section 409A shall have no legal effect, and
the Grantee shall have the right to receive the amount (and will be taxable on
it) as if it had been paid when it would have been paid absent the illegal
election. The Grantee promises to repay, with interest at the applicable federal
rate, any amount paid prior to the specified Payment Date in violation of
Section 409A.

(b) If the Company mistakenly defers more than the Grantee elected, the excess
amount deferred shall be a nonelective Company deferral payable at the time and
in the manner as the elected deferral. The Grantee hereby authorizes withholding
the mistaken amount from his or her Award.

(c) If the Company mistakenly defers less than the Grantee elected, the
deficiency shall be credited to the employee as soon as discovered. The
Grantee’s Award thereafter shall be reduced (without adverse consequences to the
employer) in a reasonable way specified by the Company to offset the cost of
correcting the deficiency.

(d) In lieu of the foregoing, the employer unilaterally may take any other steps
that will prevent any of the errors described above from violating Section 409A.

(e) Notwithstanding the foregoing, the Company shall have no liability to any
Participant or any other person if the terms of this Award do not satisfy the
additional conditions applicable to nonqualified deferred compensation under
Section 409A of the Code and Section 8 of the Plan.

9. NONTRANSFERABILITY. This Award is not transferable except as specifically
permitted pursuant to Section 7(e) of the Plan.

10. NO RIGHT TO CONTINUED EMPLOYMENT. Nothing in this Agreement shall be deemed
by implication or otherwise to impose any limitation on any right of the Company
or any of its Affiliates to terminate the Grantee’s Continuous Service at any
time, in the absence of a specific written agreement to the contrary.

11. REPRESENTATIONS AND WARRANTIES OF GRANTEE. The Grantee represents and
warrants to the Company that:

(a) Agrees to Terms of the Plan. The Grantee has received a copy of the Plan and
has read and understands the terms of the Plan and this Agreement, and agrees to
be bound by their terms and conditions. The Grantee acknowledges that there may
be adverse tax consequences upon the vesting of Restricted Stock Units or
thereafter if the Award is paid and the Grantee later disposes of the Shares,
and that the Grantee should consult a tax advisor prior to such time.

(b) Cooperation. The Grantee agrees to sign such additional documentation as may
reasonably be required from time to time by the Company.

 

2



--------------------------------------------------------------------------------

12. ADJUSTMENT UPON CHANGES IN CAPITALIZATION. In the event of a change in
capitalization of the Company as a result of events of the type described in
Section 5 of the Plan, the Administrator may make appropriate adjustments to the
number and class of shares relating to the Restricted Stock Units as it deems
appropriate, in its sole discretion, to preserve the value of this Award. The
Administrator’s adjustment shall be made in accordance with the provisions of
Section 5 of the Plan and shall be effective and final, binding and conclusive
for all purposes of the Plan and this Agreement.

13. GOVERNING LAW; MODIFICATION. This Agreement shall be governed by the laws of
the State of California without regard to the conflict of law principles. The
Agreement may not be modified except in writing signed by both parties.

14. DEFINED TERMS. Except as otherwise provided herein, or unless the context
clearly indicates otherwise, capitalized terms used but not defined herein have
the definitions as provided in the Plan. The terms and provisions of the Plan
are incorporated herein by reference, and the Grantee hereby acknowledges
receiving a copy of the Plan. In the event of a conflict or inconsistency
between the discretionary terms and provisions of the Plan and the provisions of
this Agreement, the Plan shall govern and control.

15. MISCELLANEOUS. The masculine pronoun shall be deemed to include the
feminine, and the singular number shall be deemed to include the plural unless a
different meaning is plainly required by the context.

 

3